Motion to dismiss the appeal from the order of the Appellate Division denying appellant’s motion for a further extension of the time within which to perfect the appeal to that court granted and appeal dismissed, without costs, upon the ground that the order appealed from docs not finally determine the action within the meaning of the Constitution.
Motion to dismiss the appeal from the order of the Appellate Division granting a motion to dismiss for failure to perfect the appeal in that court granted and appeal dismissed, without costs, upon the ground that the order appealed from involves a pure question of discretion of the type not reviewable by the Court of Appeals.